DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “fuel cell stack” as amended in claim 1 and claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that Fig. 4 shows a fuel cell 10 which is described on pg. 16 lines 8-10 of applicant’s specification as including a fuel cell stack.  However, a fuel cell stack in the fuel cell is not shown.  To obviate this objection by amendment, it is suggested in claim 1 and claim 9 to change “fuel cell stack” to --fuel cell--. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 at line 20, it is suggested to change “air supply value” to --air supply valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5-6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, (US 2003/0113594) in view of Wang et al., (US 2019/0123368) and Wake et al., (US 2009/0035614).
	For claims 1, 5-6, and 9:  Pearson discloses an air supply control system and method of a fuel cell comprising a fuel cell 14 that outputs power generated through a reaction of hydrogen and oxygen, an air supply system 16 that supplies air to the fuel cell (Pearson in [0037]), a power storage device 24 that stores the power output from the fuel cell ([0040]), and a controller 28.  The controller controls an amount of air supplied to the fuel cell according to an output of power required to be generated by the fuel cell ([0041]) and monitors a charging level of the power storage device ([0048]), then modifies the amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply system on the basis of the modified amount of air supplied. ([0049])  
   	Pearson does not explicitly teach the modifying the amount of air supplied to include modifying the amount of air supplied when a difference between a previous value of a variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  However, Wang in the same field of endeavor discloses determining a difference between a previous value and a current value of the ramp rate of a fuel cell (Wang in [0007]) where the “ramp rate” is in units of volts per time ([0054]), which teaches or at least suggests a difference between a previous value and current value in the charging level from the fuel cell, and hence, of the power storage device connected to fuel cell.  In addition, Wang discloses variations and fluctuations in the load ([0045]) which affects the load following capabilities of the fuel cell, which teaches or at least suggests a variation in the charging level of the fuel cell.  The skilled artisan would find obvious to modify Pearson to account for a difference between a previous value of the variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  The motivation for such a modification is to makes efficient use of power that is available from a fuel cell by ramping up power flow rapidly when power is available, while still respecting the ramp rate and other power limitations of the fuel cell and the safety limitations of the load that receives the power. ([0008])  
	Pearson does not explicitly teach the control of an amount of air supplied to the fuel cell being when less than a certain level of output power generation from a fuel cell stack is required.  However, Wang further discloses that combined fuel cells are sometimes referred to as a “stack” ([0169]) and an amount of air to the fuel cell or fuel cell stack is controlled with a “decrease power signal” for the flow rate of air “oxidizing agent” when less output is needed. ([0222])  The skilled artisan would find obvious to modify Pearson so that the control of an amount of air supplied to the fuel cell is when less than a certain level of output power generation is required.  The motivation for such a modification is to decrease the fuel cell output voltage so that the electrical power flows at a lower rate. (Id. and [0231])
	Pearson further teaches the air supply system to comprise an air supply valve 18 formed in an air supply line for supplying air to the fuel cell. (Pearson in 0037, Fig. 1)  The controller controls an amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply valve accordingly. ([0048-0049])
 	Pearson does not explicitly teach that the controller modifies an APC angle of the air supply valve (APC understood as air pressure control) while an air blower for supplying air to the fuel cell is driven at a constant rotation speed.  However, Wake in the same field of endeavor teaches controlling a degree of opening of an air pressure control valve 34, (Wake in [0058]).  At the same time that the air pressure control valve is controlled ([0075]), the amount of air from an air blower “compressor” is set to a specific flow rate and “rotation speed” ([0074], [0076]), which teaches or at least suggests a constant rotation speed from the compressor.  The skilled artisan would find obvious to control the APC angle in Pearson while an air blower is at a constant rotation speed.  The motivation for such a modification is allow for balance of supplied pressure via adjusting the valve to a specific angle in accordance with a control signal. (Id.)
	For claim 2:  Pearson does not explicitly teach controlling the amount of air supplied to the fuel cell according to a map of the amount of air supplied to the fuel cell according to a preset output of power required to be generated by the fuel cell, before the monitoring of the charging level of the power storage device, and modifying the map in accordance to the preset power.  However, it is asserted that the skilled artisan would recognize the controller to perform this step in view of Fig. 3 of Pearson which is a graphical representation of the polarization curves for five exemplary partial pressures. (Pearson in [0045])  The skilled artisan would find obvious to control the amount of air supplied to the fuel cell according to this map in order to modify the amount of air supplied according to the preset output of power required to be generated by the fuel cell. (Id.)  
 	For claims 8 and 13:  Pearson does not explicitly teach that the controller determines whether the output of power required to be generated by the fuel cell is less than a preset output value, and monitoring the charging level of the power storage device when the output of power required to be generated by the fuel cell is less than the preset output value.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson in Fig. 10A showing the power to be generated by the fuel cell being less than the load, and Fig. 10B showing the charge level of the power storage device concurrent with the power to be generated by the fuel cell. (Pearson in [0065-0066])  In this regard, it is asserted that Pearson teaches or at least suggests determines the output of power required to be generated by the fuel cell and  monitoring the charging level of the power storage device in the manner claimed.
 	For claims 10-11:  Pearson does not explicitly teach modifying the amount of air supplied to decrease when the variation in the charging level of the power storage device per time increases or modify the amount of air supplied to increase when the variation in the charging level of the power storage device per time decreases.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson teaching adjusts the partial pressure of oxidant flow to the fuel cell stack 14 to maintain a desired battery charge. (Pearson in [0053])  In adjusting the oxidant partial pressure, it is asserted that Pearson teaches or at least suggests increasing or decreasing the amount of air to maintain the desired battery charge. 
 
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but are not persuasive.
Applicant submits that Pearson merely discloses that certain air supply can be adjusted to control the output of the fuel cell, Wake has no disclosure of when less than a certain level of output of power generation from a fuel cell stack is required, and Wake fails to disclose the relationship between the air blower and the opening of the air supply valve.  This argument has been fully considered but is not persuasive.  As the present ground of rejection relies on Pearson, Wang, and Wake, as set forth in the present Office action Wang discloses control of air when less than a certain level of output of power generation from a fuel cell stack is required such as when less output from the fuel cell stack is called upon so that the output voltage is decreased.
In turn, and as set forth in the present Office action, the relationship between the air blower and the opening of the air supply valve is taught or at least suggested by Wake, where control of the air pressure control valve is done so while an air blower or compressor is set to a specific flow rate and rotation speed.  For at least these reasons, the prior art rejection based on Pearson, Wang and Wake is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722